Citation Nr: 1443580	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from May 1970 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran presented testimony at Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board notes that the record reflects that the Veteran has a current diagnosis of bilateral hearing loss per VA regulations and tinnitus, as demonstrated at a March 2011 VA examination.  Additionally, the Board acknowledges the Veteran's report of in-service noise exposure, primarily due to weapons fire and in conjunction with his military occupational specialty of wheel vehicle mechanic.  Therefore, the Board finds that the Veteran was exposed to noise during his military service.  Consequently, the relevant inquiry before the Board is whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure. 

Audiometric testing during the Veteran's April 1970 enlistment examination revealed puretone thresholds under ISO-1964 standards in the right ear hearing thresholds were 15, 10, 5, XX, and 25 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 30, 15, 5, XX, and 30 dB at the same frequencies.  The results of the audiometric testing would appear to suggest that the Veteran entered active military service with a pre-existing hearing deficit.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  If a preexisting disorder is noted upon entry into the military service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (quoting 38 U.S.C.A. § 1153) (citations omitted).

Complicating the matter of whether pre-existing hearing loss is shown are the audiological results as shown on the April 1978 discharge examination report which revealed puretone threshold in the right ear hearing thresholds under Rudmose-ANSI 1969 were 5, 5, 0, 5, and 5 dB at 500, 1000, 2000, 3000, and 4000 Hz.  Left ear hearing thresholds were 5, 10, 5, 10, and 5 dB at the same frequencies.  These results draw into question the reliability of the values shown on enlistment and raise the issue of whether pre-existing hearing loss was in fact shown at that time as the test results of shown between enlistment and separation are vastly different.  In contrast, it is also possible that the separation examination results are of questionable reliability.  Moreover, it is unclear the significance, if any, of the different audiometric standards used at each examination. 

When examined by VA in March 2011, the examiner did note that mild hearing loss of the left ear, but not the right, was shown upon the 1970 evaluation, and determined that the 1978 evaluation revealed totally normal hearing acuity on separation.  The examiner reconciled the 1970 and 1978 examination by explaining that the hearing loss had "resolved."  

The Board finds that it would be helpful to obtain another examination to clarify several matters that remain unclear.  As an initial matter, during the 2011 VA examination, the Veteran reported that a "static" sound in the ears began 18 years previously (approximately 1993), but that prior to that, he had a "cricket" sound in both ears.  However, during his 2014 hearing testimony, the Veteran indicated that his ears began ringing the first time he went to the range during service because he was not issued any hearing protection (p. 5).  As the timing of the onset of his tinnitus is a significant issue in this case, the Board believes that on examination, a lay history of the onset and course of his tinnitus should be elicited from the Veteran and recorded in the examination report, as well as considered in conjunction wither rendering an opinion and to the onset and etiology of the claimed tinnitus.  Also requiring clarification are issues of the role of the Veteran's post-service acoustic trauma in conjunction with driving a semi-tractor trailer (transcript p. 10), and a discussion of the reasons which are most likely to explain the differences in the 1970 and 1978 audiological findings.

As an additional matter, a review of the record indicates that VA records dated from February 2010 to November 2010 from the Murfreesboro, Tennessee, VA facility are physically on file.  According to the Veteran's 2014 testimony, it appears that earlier VA treatment records may be available (p. 12); in addition, it appears that more recent VA treatment records may also be available.  Therefore, additional VA treatment records will be requested for inclusion in the record.  Furthermore, at his March 2011 examination, the examiner noted that the Veteran received periodic audiometric testing through the Department of Transportation (DOT) during his career as a truck driver.  Therefore, on remand, the Veteran should be given an opportunity to identify any private treatment records referable to his claimed disorders, to include those held by the DOT, and any identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for hearing loss and tinnitus since service, to include the audiometric testing done by DOT.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Murfreesboro VA facility dated from approximately 2006 forward and any DOT audiometric testing.  

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any outstanding records, afford the Veteran an examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The Veteran's record should be provided to the examiner and reviewed in connection with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner should presume that the Veteran experienced noise exposure while in service as his MOS was wheel vehicle mechanic.  In conjunction with conducting an audiological examination, the examiner should elicit from the Veteran (and include in the report) a lay history of the onset, nature and course of symptoms of hearing loss and tinnitus.  The following matters should be addressed:

(i) Is the April 1970 enlistment examination report which appears to show bilateral hearing deficit, a reliable representation of the Veteran's hearing acuity at that point?  If not, why not?  

(ii) If not, is it at least as likely as not that bilateral hearing loss is etiologically related to service, including the Veteran's in-service noise exposure? 

(iii) If so, did the Veteran's bilateral hearing loss, as noted on his April 1970 entrance examination, increase during his period of service from May 1970 to June 1978?  If there was an increase in the severity of the Veteran's bilateral hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease? 

** In rendering opinions (i) through (iii), the differences between the 1970 and 1978 audiological service examinations should be discussed and reconciled to the extent possible, to include the difference in the standards used (ISO-1964 at the 1970 entrance examination and Rudmose-ANSI 1969 in at the 1978 separation examination).

(iv) The examiner should additionally provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater), that any tinnitus that may be present is related to service.  In this regard, the opinion should reflect consideration of the Veteran's lay history. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



